                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


    TOBIAS LATHAM,

                        Plaintiff,
                                                              CIVIL ACTION
            v.                                                NO. 19-0451

    WEYERHAEUSER COMPANY, et al.,

                        Defendants.



       PAPPERT, J.                                                     October 3, 2019

                                     MEMORANDUM
        Tobias Latham was hired by Aerotek, Inc., which provides temporary staffing

services to companies in various industries. Aerotek sent Latham to work at

Weyerhaeuser Company’s Easton, Pennsylvania Facility, where Latham was struck by

lumber that fell off a forklift. He now brings this personal injury suit against

Weyerhaeuser and its employee, Phillip Rissmiller. Defendants filed a Motion for

Summary Judgment, arguing that they are immune from suit under the Pennsylvania

Workers’ Compensation Act. The Court, after reviewing the record and holding a

hearing, grants the Motion for the reasons that follow.

                                              I


        On September 21, 2009, Aerotek contracted with Weyerhaeuser to provide

temporary staffing services. (Weyerhaeuser-Aerotek Agreement 2, ECF No. 27-8.)1

The Agreement between the companies set forth the terms and conditions for those




1     Citations to the Weyerhaeuser-Aerotek Agreement reflect ECF pagination rather than the
Agreement’s internal pagination.

                                              1
services; namely, Aerotek maintained responsibility for “all employment matters,”

including, inter alia, daily check-ins, hiring, firing, discipline, payroll processing,

candidate interviews and other issues raised by assigned personnel. (Id. at 11.)

Moreover, the Agreement defined Aerotek as the “sole Employer for personnel” that

would cover expenses related to “payroll, insurance, benefits and associate taxes.” (Id.)

For its part, Weyerhaeuser would control the “daily management and supervision of all

[Aerotek] assigned personnel.” (Id.)

       In August of 2017, Aerotek recruiter Zachary Long assigned Latham to work as

a groundskeeper at Weyerhaeuser’s Easton Facility. (Latham Dep. 13:4–11; 14:15–17,

ECF No. 26-1.) Before starting, Latham met with Weyerhaeuser’s Site Operations

Manager Derek Roche to discuss job-site expectations, dress-code requirements and

general protocol. (Latham Dep. 14:4–9.)

       When Latham arrived at the Easton Facility for his first day of work, he was

trained by other Weyerhaeuser employees and watched safety videos on

Weyerhaeuser’s computers. (Latham Dep. 6:23–24; 19:7–20; 23:9–17.) At the

beginning of every shift, Roche assigned Latham tasks to complete. (Id. at 18:5–16.)

Mike Miller, a Weyerhaeuser day-shift supervisor, reassigned Latham to other projects

as needed. (Id. at 20:5–10; Roche Dep. 94:10–13, ECF No. 26-1.) Aerotek did not

maintain an on-site supervisor to oversee Latham. (Roche Dep. 94:19–22.) Before and

after his shifts, Latham clocked in and out of work. (Latham Dep. 33:10–18.) Roche

verified the hours and input the data into a website provided by Aerotek so that

Aerotek could pay temporary workers like Latham. (Roche Dep. at 36:6–14.)




                                              2
       The Weyerhaeuser-Aerotek Agreement gave Aerotek the responsibility to

“provide necessary and adequate personal protective equipment (“PPE”) for its

employees/subcontractors.” (Weyerhaeuser-Aerotek Agreement 6.) In actuality,

however, Weyerhaeuser provided Latham with tools such as lumber-wrapping

equipment, a chainsaw, a tape measure, a speed square and a two-way radio. (Latham

Dep. 26:9–28:19; Roche Dep. 96:13–18.) He also wore protective clothing provided by

Weyerhaeuser, including a Weyerhaeuser-logoed red hard hat, hearing protection and a

safety vest. (Latham Dep. 35:14–36; 58:11–22; Roche Dep. 96:13–18.) Additionally,

Weyerhaeuser furnished Latham with funds to purchase steel-toed boots. (Latham

Dep. 36:7–21; Roche Dep. 96:13–18.) When Latham had any questions about the

equipment, he asked Miller. (Latham Dep. 30:20–31:2.)

       On August 28, 2017, while Latham was working a shift, Weyerhaeuser employee

Phillip Rissmiller was operating a forklift carrying 48-foot-long pieces of lumber banded

together with plastic straps. (Compl. ¶¶ 13–14, ECF No. 1; Am. Answer ¶¶ 13–14, ECF

No. 19; Pl.’s Resp. Defs.’ Interrogs. 2, ECF No. 26-1.) The forklift struck another piece

of lumber, which caused the lumber on the forklift to break free from its bands and hit

Latham, injuring his head, shoulder, back and knee. (Compl. ¶¶ 15–16; Am. Answer

¶¶ 15–16; Pl.’s Resp. Defs.’ Interrogs. 3.)

       A few weeks after the accident, Roche sent an email to Jim Tersigni, an Aerotek

account manager, stating that Latham had failed to follow “safe work place procedures

several times in the last two days, and he does not seem to be responding to our

coaching.” (October 10, 2017 Email, ECF No. 27-9.) Roche asked Aerotek to make




                                              3
October 10, 2017 Latham’s “last day.” (Id.) Tersigni replied a few hours later: “I spoke

with Tobias. He knows not to return tomorrow.” (Id.)

      In 2018, Latham filed a workers’ compensation claim against Aerotek for the

injuries sustained in the August 28, 2017 incident. (Pl.’s Resp. Defs.’ Interrogs. 7.) He

later settled the claim. (Id.) He subsequently filed this lawsuit. Weyerhaeuser and

Rissmiller now argue that, under the borrowed servant doctrine, they are immune from

suit under the Pennsylvania Workers’ Compensation Act (“PWCA”). See (Defs.’ Mem.

Supp. Mot. Summ. J. (“Defs.’ Mem.”), ECF No. 26). In the alternative, they contend

that Latham contractually waived any and all claims against them. (Id.) Plaintiff

opposed Defendants’ Motion. (Pl.’s Resp. Opp’n Mot. Summ. J. (“Pl.’s Resp.”), ECF No.

27.) The Court heard oral argument on October 1, 2019. (ECF No. 33.)

                                            II

      Summary judgment is proper if there is no genuine issue of material fact and if,

viewing the facts in the light most favorable to the non-moving party, the moving party

is entitled to judgment as a matter of law. Smathers v. Multi-Tool, Inc./Multi-Plastics,

Inc. Emp. Health & Welfare Plan, 298 F.3d 191, 194 (3d. Cir. 2002); see Fed. R. Civ. P.

56(a). A genuine issue of material facts exists where “a reasonable jury could return a

verdict for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

(1986). A mere scintilla of evidence in support of the non-moving party will not suffice.

Id. at 252. There must be evidence by which a jury could reasonably find for the non-

moving party. Id.

      When reviewing the record, a court “must view the facts in the light most

favorable to the nonmoving party and draw all inferences in that party’s favor.” Prowel



                                            4
v. Wise Bus. Forms, 579 F.3d 285, 286 (3d Cir. 2009) (quoting Norfolk S. Ry. Co v.

Basell USA Inc., 512 F.3d 86, 91 (3d Cir. 2008)). A court may not, however, make

credibility determinations or weigh the evidence in considering motions for summary

judgment. See Reeves v. Sanderson Plumbing Prods., 530 U.S. 133, 150 (2000); see also

Goodman v. Pa. Tpk. Comm’n, 293 F.3d 655, 665 (3d Cir. 2002).

                                               III

                                               A

       Pursuant to the borrowed servant doctrine, Weyerhaeuser and Rissmiller argue

that Weyerhaeuser is immune from suit as Latham’s “statutory employer” under the

PWCA, 77 Pa. Stat. § 1 et seq., and that Rissmiller, as a co-employee acting within the

scope of his employment, is also immune, id. § 72. In response, Latham contends that

the terms of the Agreement raise a genuine issue of material fact as to which entity—

Weyerhaeuser or Aerotek—had the right to control the manner of Latham’s work.

       Under Pennsylvania law, employees injured at work are limited to the

compensation available to them through the PWCA and are generally barred from

seeking further damages against their employer. See 77 Pa. Stat. § 481(a) (“The

liability of an employer under this act shall be exclusive and in place of any and all

other liability to such employees . . . .”). The immunity from suit provided by the PWCA

“extends from the direct employer to another entity that has ‘borrowed’ the employee if

the latter exercises sufficient control over the employee.” Ochs v. Reading Hosp., 647 F.

App’x 126, 128 (3d. Cir. 2016) (unpublished) (citing Claudio v. MGS Mach. Corp., 798 F.

Supp. 2d 575, 581 (E.D. Pa. 2011)). According to the Supreme Court of Pennsylvania:

       The test for determining whether a servant furnished by one person to another
       becomes the employee of the person to whom he is loaned is whether he passes
       under the latter’s right of control with regard not only to the work to be done but

                                               5
       also to the manner of performing it. The entity possessing the right to control the
       manner of the performance of the servant’s work is the employer, irrespective of
       whether the control is actually exercised.

JFC Temps, Inc. v. Workmen’s Comp. Appeal Bd. (Lindsay), 680 A.2d 862, 864 (Pa.

1996) (internal citations omitted). Other relevant factors include the “right to select

and discharge the employee,” “the skill or expertise required” to work, and the

“payment of wages.” Id. These additional factors serve as guidance, but they exist only

as “peripheral matters” that do not control the outcome. Wilkinson v. K-Mart, 603 A.2d

659, 661 (Pa. Super. Ct. 1992). Moreover, when an employment-services agreement

indicates that one entity will maintain the status as “employer,” such contractual

provisions are not dispositive. Rather, “the determining factor is the actual conduct of

the parties and whether [the employer] actually had the power to control Claimant’s

work and manner of performance.” Red Line Express Co. v. Workmen’s Comp. Appeal

Bd. (Price), 588 A.2d 90, 94 (Pa. Cmmw. Ct. 1991). In sum, the essential question the

Court must ask is “who has the right to control and direct the manner of the employee’s

work.” Ochs, 647 F. App’x at 128.

                                               B

       The record evidence establishes that Weyerhaeuser was Latham’s statutory

employer under the PWCA. The undisputed facts demonstrate that Weyerhaeuser had

the right to control, and did control, Latham’s daily work. From the beginning of his

tenure at Weyerhaeuser, Latham met with Weyerhaeuser’s Site Operations Manager,

Derek Roche, to discuss job expectations, including what to wear and general protocol.

(Latham Dep. 14:4–9.) Latham received training from senior Weyerhaeuser employees

(Latham Dep. 19:7–20; Roche Dep. 95: 11–16), and either Roche or Miller assigned

Latham his daily tasks (Roche Dep. 94:6–13). Importantly, Aerotek never maintained a

                                               6
daily supervisor at the Easton Facility to assign Latham tasks or oversee the

performance his work. (Roche Dep. 94:19–22.) Weyerhaeuser indisputably maintained

control over Latham’s daily work at the Easton Facility. See, e.g., Claudio, 798 F. Supp.

2d at 584 (finding the employer “exercised the dispositive control” by creating

assignments and instructing the plaintiff how to complete them).

       The lumber-wrapping tools, chainsaw, tape measure, speed square and two-way

radio that Latham needed to complete his work all came from Weyerhaeuser. (Latham

Dep. 26:9–28:19; Roche Dep. 96:13–18.) Weyerhaeuser also supplied Latham with

protective gear to wear. (Latham Dep. 35:14–36; 58:11–22; Roche Dep. 96:13–18.) That

Weyerhaeuser either supplied or purchased the necessary equipment for Latham is a

relevant factor in demonstrating that Weyerhaeuser maintained control over Latham’s

work. See Zaragoza v. BASF Constr. Chems., LLC, 2009 WL 260772, at *3 (E.D. Pa.

Feb. 3, 2009) (ruling that defendant was plaintiff’s statutory employer where the

defendant provided equipment, dictated daily assignments and maintained scheduling

responsibilities over the plaintiff).

       To the extent that Aerotek maintained responsibility over payroll, benefits and

taxes, these factors are only “peripheral matters.” Wilkinson, 603 A.2d at 661. And

whether Aerotek or Weyerhaeuser had the ultimate authority to terminate Latham also

carries little weight in the Court’s analysis. See JFC Temps, Inc., 680 A.2d at 864

(explaining the right to select and discharge an employee is relevant but not

determinative in the borrowed servant analysis).




                                            7
                                             C

       Latham relies primarily on the Agreement to support his argument that

Aerotek, not Weyerhaeuser, maintained the right to control Latham’s work. (Pl.’s Resp.

10–15.) He points to the fact that the Agreement defines Aerotek as the “sole

Employer” responsible for, inter alia, check-ins, hiring, firing, discipline, interviewing

candidates, payroll and employee benefits. See (Weyerhaeuser-Aerotek Agreement 11).

Latham argues that these contractual provisions should carry great weight in the

Court’s application of the borrowed servant doctrine. At oral argument, Plaintiff’s

counsel reiterated this position. (Oct. 1, 2019 Hr’g Tr. 22:13–19, ECF No. 33.)

       Latham is incorrect. Again, Pennsylvania law requires courts to look at the

actual conduct of the parties rather than at the “characterization of the employee-

employer relationship.” Zaragoza, 2009 WL 260772, at *4. As explained by one

Pennsylvania court applying the borrowed servant doctrine, “although the provisions of

the Lease tend to indicate that the Claimant was to remain an employee of Princeton,

the determining factor is the actual conduct of the parties and whether Red Line

actually had the power to control Claimant’s work and manner of performance.” Red

Line, 588 A.2d at 94 (emphasis added); see also Wilkinson, 603 A.2d at 662 (explaining

that reliance on a contractual provision to conclusively establish which party is the

employer is “without merit”).

       The Third Circuit Court of Appeals, albeit in an unpublished decision, recently

applied the reasoning in Red Line and Wilkinson to affirm a grant of summary

judgment in a case factually analogous to this one. Ochs, 647 F. App’x at 129. In Ochs,

the plaintiff relied heavily on an agreement between a staffing agency and a hospital to



                                             8
contend that only the staffing agency had the right to control the manner of his work.

Id. The court rejected this argument, maintaining that the reality of the hospital’s

control over Ochs outweighed any reliance on the contract. Id.

        Even if the Court were to give weight to Latham’s contention that the Agreement

should reign supreme, the Agreement is not as clear cut as Latham contends. In fact,

the Agreement indicates that “Weyerhaeuser is responsible for all daily management

and supervision of all [Aerotek] assigned personnel.” (Weyerhaeuser-Aerotek

Agreement 11.) By reserving this role for Weyerhaeuser, the Agreement itself

contemplates Weyerhaeuser’s right to control the manner of Latham’s performance.

        The undisputed facts show that Weyerhaeuser provided work supplies and

safety equipment for Latham’s use, trained him on how to perform tasks, dictated the

dress code, created his daily assignments, and supervised his day-to-day performance

at the Easton Facility. Pursuant to the PWCA, Weyerhaeuser is thus immune from

suit.

                                           D

        Rissmiller is likewise immune from suit. Under the PWCA, “a person shall not

be liable to anyone at common law or otherwise on account of such disability or death

for any act or omission occurring while such person was in the same employ as the

person” who sustained the injury. 77 Pa. Stat. § 72. Our Court has applied the

statutory bar for co-employees in the borrowed servant context, so long as the injury

occurred within the scope of the employment. See Watkins v. Gould, 2014 WL 7232242

(E.D. Pa. Dec. 18, 2014).




                                            9
       Latham and Rissmiller were employees at Weyerhaeuser when the accident

occurred, and Latham does not contend otherwise. (Latham Dep. 37:6–18; Rissmiller

Dep. 83:15–23, ECF No. 27-6; Oct. 1, 2019 Hr’g Tr. 15:21–16:1.) Both were acting

within the scope of their employment when the forklift that Rissmiller was operating

caused the accident that injured Latham. (Id.) Latham does not claim that Rissmiller

intentionally injured him. (Latham Dep. 38:11–13.) At oral argument, counsel agreed

that if the Court were to grant summary judgment in favor of Weyerhaeuser, Rissmiller

would also be entitled to summary judgment. 2 (October 1, 2019 Hr’g Tr. 16:3–6.)

       An appropriate Order follows.



                                                             BY THE COURT:


                                                             /s/ Gerald J. Pappert
                                                             GERALD J. PAPPERT, J.




2       The Defendants also argued that Latham contractually waived all claims against
Weyerhaeuser and Rissmiller. See (Defs.’ Mem. 16–19). The Court need not reach the contractual
waiver issue given its decision on the immunity issue in the Defendants’ favor. See (Oct. 1, 2019
Hr’g Tr. 2:20–24).

                                                10
